Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 3/15/2022 has been entered.   Claims 1-24 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 12-23 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 9-11  of U.S. Patent No. 9,847,999. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-24 are read on by the limitations recited in claims 1, 3-4 and 9-11 of U.S. Patent No. 9,847,999.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-21 and 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS et al. (US 2017/0339151 hereinafter VAN OS) in view of Ziraknejad et al. (US 10,701,067 hereinafter Ziraknejad).
Regarding claim 1, VAN OS discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to endorse a proximity authorization for an authorization requesting device, the method comprising: 
receiving, with an authorization endorsing device, a proximity authorization request from the authorization requesting device, wherein the authorization requesting device is in proximity with the authorization endorsing device and the proximity authorization request is an authorization request for an application (FIG. 4A, 7A-L, 8A-M, ¶ [0221]-[0228], [0419]; i.e. an authenticating device receiving an authorization request to proceed with an action from a requesting device wherein the authenticating device is selected from a plurality of devices based on the proximity of the authenticating device to the requesting device, the action includes requesting authorization for payment confirmation for online shopping); 
presenting a local authorization request to a user of the authorization endorsing device (FIG. 7A-L, 8A-M, ¶ [0228]-[0236]; i.e. displaying a request for authorization to proceed with the action on the authenticating device), wherein the local authorization request is for a single sign-on authorization service; 
receiving set of user credentials for the local authorization request (FIG. 7A-L, 8A-M, ¶ [0228]-[0239], [0361]; i.e. the authenticating device receiving biometric information, fingerprint and password for user authentication); 
performing a local authorization on the authorization endorsing device using at least the set of user credentials (FIG. 7A-L, 8A-M, ¶ [0228]-[0239], [0361]; i.e. performing user authentication based on the biometric information, fingerprint and password to authorize the action); 
sending a server authorization request to an identity management server (FIG. 7A-L, 8A-M, ¶ [0343]-[0347]; i.e. the authenticating device routing information to one or more financial institutions to verify payment credentials and/or receive authorization to complete the transaction); 
receiving an authorization response from the identity management server (FIG. 7A-L, 8A-M, ¶ [0343]-[0347]; i.e. the authenticating device receiving authorization from the financial institutions); and 
returning the authorization response (FIG. 7A-L, 8A-M, ¶ [0239], [0270]-[0271], [0343]-[0347]; i.e. returning the authorization to the requesting device).
Van OS does not explicitly disclose wherein the local authorization request is for a single sign-on authorization service.
However, Ziraknejad discloses wherein the local authorization request is for a single sign-on authorization service (FIG 1A-C, col. 12, line 33-col. 13, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Ziraknejad’s teaching into Van OS in order to increase security of accessing secured network locations or services from mobile devices by using proximity devices as an additional authentication factor (Ziraknejad, col. 1 line 32-col. 2 line 6).
Regarding claim 2, VAN OS in view of Ziraknejad discloses the non-transitory machine-readable medium of claim 1, wherein the authorization requesting device is in proximity with the authorization endorsing device when the authorization requesting device is within a geographic proximity to the authorization endorsing device (VAN OS, ¶ [0222], [0419]).
Regarding claim 3, VAN OS in view of Ziraknejad discloses the non-transitory machine-readable medium of claim 1, wherein the authorization requesting device is a device is executing an application requesting an authorization for a service (VAN OS, FIG. 7A-L, 8A-M).
Regarding claim 4, VAN OS in view of Ziraknejad discloses the non-transitory machine-readable medium of claim 3, wherein the proximity authorization request is an authorization request associated with the application (VAN OS, FIG. 7A-L, 8A-M).
Regarding claim 5, VAN OS in view of Ziraknejad discloses the non-transitory machine-readable medium of claim 1, wherein the authorization endorsing device is a device that includes a component for receiving the user credentials from the user (VAN OS, FIG. 7A-L, 8A-M, ¶ [0232]).
Regarding claim 6, VAN OS in view of Ziraknejad discloses the non-transitory machine-readable medium of claim 1, wherein the user credentials are selected from the group consisting of biometric user credentials, a passcode, or a username and password (VAN OS, FIG. 7A-L, 8A-M, ¶ [0232], [0361]).
Regarding claim 7, VAN OS in view of Ziraknejad discloses the non-transitory machine-readable medium of claim 6, wherein the authorization endorsing device is a mobile device (VAN OS, FIG. 7A-L, 8A-M, ¶ [0225]).
Regarding claim 8, VAN OS in view of Ziraknejad discloses the non-transitory machine-readable medium of claim 1, wherein the authorization requesting device is selected from the group consisting of a digital media player, gaming console, laptop, television, smart device, wearable, mobile device, and vehicle component (VAN OS, FIG. 7A-L, 8A-M, ¶ [0155], [0300]).
Regarding claim 9, VAN OS in view of Ziraknejad discloses the non-transitory machine-readable medium of claim 1, wherein the authorization response includes at least one of an authorization code and an identity token (VAN OS, ¶ [0354]).
Regarding claim 11, VAN OS in view of Ziraknejad discloses the machine-readable medium of claim 1, wherein each of the authorization requesting device and the authorization endorsing device are associated with a user identity (VAN OS, ¶ [0012]).
Regarding claim 12, VAN OS discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to request a proximity authorization by an authorization requesting device, the method comprises: 
receiving an application sign-on request (FIG. 7A-L, 8A-M, ¶ [0204], [0221]-[0226]; i.e. the requesting device receiving an input request to proceed with an action, for example, securely access to a system or a server); 
searching for an authorization endorsing device in proximity with the authorization requesting device (FIG. 7A-L, 8A-M, ¶ [0225]-[0226], [0419]; i.e. searching/displaying a plurality of authenticating devices based on one or more of the proximity of the authenticating device to the requesting device); 
sending a proximity authorization request to the authorization endorsing device and the proximity authorization request is an authorization request for an application (FIG. 4A, 7A-L, 8A-M, ¶ [0221]-[0228], [0419]; i.e. transmitting an authorization request to the authenticating device to proceed with an action from a requesting device, the action includes requesting authorization for payment confirmation for online shopping), wherein the authorization endorsing device uses a single sign-on service to process the proximity authorization request; 
receiving a proximity authorization response (FIG. 7A-L, 8A-M, ¶ [0236]-[0240]; i.e. the requesting device receiving authorization from the authenticating device); and 
returning an application authorization response to the application (FIG. 7A-L, 8A-M, ¶ [0236]-[0240]; i.e. providing the authorization to proceed with the action).
Van OS does not explicitly disclose wherein the authorization endorsing device uses a single sign-on service to process the proximity authorization request.
However, Ziraknejad discloses wherein the authorization endorsing device uses a single sign-on service to process the proximity authorization request (FIG 1A-C, col. 12, line 33-col. 13, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Ziraknejad’s teaching into Van OS in order to increase security of accessing secured network locations or services from mobile devices by using proximity devices as an additional authentication factor (Ziraknejad, col. 1 line 32-col. 2 line 6).
Regarding claim 13, see claim 1 above for the same reasons of rejections.
Regarding claim 14, see claim 2 above for the same reasons of rejections.
Regarding claim 15, see claim 3 above for the same reasons of rejections.
Regarding claim 16, see claim 4 above for the same reasons of rejections.
Regarding claim 17, see claim 5 above for the same reasons of rejections.
Regarding claim 18, see claim 6 above for the same reasons of rejections.
Regarding claim 19, see claim 7 above for the same reasons of rejections.
Regarding claim 20, see claim 8 above for the same reasons of rejections.
Regarding claim 21, see claim 9 above for the same reasons of rejections.
Regarding claim 23, see claim 11 above for the same reasons of rejections.
Regarding claim 24, see claim 12 above for the same reasons of rejections.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS in view of Ziraknejad and further in view of Avetisov et al. (US 2020/0067907 hereinafter Avetisov).
Regarding claim 10, VAN OS in view of Ziraknejad discloses the machine-readable medium of claim 1, wherein the authorization request is a secure authorization request (VAN OS, FIG. 7A-7L). 
VAN OS in view of Ziraknejad does not explicitly disclose wherein the server authorization request is a secure remote password authorization request.
However, Avetisov discloses wherein the server authorization request is a secure remote password authorization request (FIG. 2-3AB, ¶ [0027], [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Avetisov’s teaching into VAN OS in view of Ziraknejad in order to improve security of the client authentication techniques (Avetisov, ¶ [0003]-[0007], [0027])
Regarding claim 22, see claim 10 above for the same reasons of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435